Per Curiam.

We have said on many occasions that “the appropriate sanction for misappropriation of client funds and continued neglect of duty is disbarment.” Columbus Bar Assn. v. Sterner (1996), 77 Ohio St.3d 164, 167, 672 N.E.2d 633, 635, and cases cited therein. The facts in this case not only parallel those in Sterner, namely, a continued pattern of stealing from clients and neglect of client interests, but, as in Sterner, the respondent also seeks to mitigate the severity of any sanction by reference to his psychological condition unsupported by properly admitted expert testimony.
Moreover, the respondent engaged in a continuing course of deceit and misrepresentation to both clients and the court. In Disciplinary Counsel v. Fowerbaugh (1995), 74 Ohio St.3d 187, 190, 658 N.E.2d 237, 239, we said, “Such conduct strikes at the very core of a lawyer’s relationship with the court and with the client. Respect for our profession is diminished with every deceitful act of a lawyer. We cannot expect citizens to trust that lawyers are honest if we have not sanctioned those who are not.”
The function of a disciplinary action as we said in Disciplinary Counsel v. Trumbo (1996), 76 Ohio St.3d 369, 372, 667 N.E.2d 1186, 1188, is to determine “ ‘whether a [person] whom [we] have formerly admitted, is a proper person to be continued on the roll or not.’ ” Respondent has demonstrated by his actions that he is not a proper person to be continued on the roll of those licensed to practice law. Respondent is hereby permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.